  Case 17-81382      Doc 27       Filed 11/16/18 Entered 11/16/18 13:35:37           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: LATONTRAI E. MANGRUEN-BROWN
                                §                    Case No. 17-81382
                                §
                                §
            Debtor(s)           §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 06/07/2017.

       2) The plan was confirmed on 08/04/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 02/01/2018, 03/22/2018, 07/05/2018, 08/23/2018.

       5) The case was dismissed on 08/23/2018.

       6) Number of months from filing or conversion to last payment: 9.

       7) Number of months case was pending: 17.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $0.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 17-81382      Doc 27       Filed 11/16/18 Entered 11/16/18 13:35:37        Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)             $ 900.00
      Less amount refunded to debtor(s)                        $ 25.00
NET RECEIPTS                                                                        $ 875.00



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                  $ 794.00
       Court Costs                                               $ 0.00
       Trustee Expenses & Compensation                         $ 81.00
       Other                                                     $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                    $ 875.00

Attorney fees paid and disclosed by debtor(s):                     $ 0.00



Scheduled Creditors:
Creditor                                        Claim      Claim          Claim   Principal    Interest
Name                                Class   Scheduled   Asserted       Allowed        Paid        Paid
SPRINGER LAW FIRM                   Lgl      4,000.00   4,000.00       4,000.00     794.00        0.00
AARON SALES & LEASE                 Uns      1,256.00        NA             NA        0.00        0.00
BANQUET FINANCIAL                   Uns      3,601.29        NA             NA        0.00        0.00
PORTFOLIO RECOVERY                  Uns         87.00     632.82         632.82       0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC       Uns        431.00     431.72         431.72       0.00        0.00
GRANDPOINT                          Uns        510.00     510.30         510.30       0.00        0.00
FRANKS GERKIN MCKENNA PC            Uns      3,187.00   1,039.44       1,039.44       0.00        0.00
MIDLAND CREDIT MANAGEMENT           Uns        341.00     341.40         341.40       0.00        0.00
MONTGOMERY WARD & CO                Uns        380.00        NA             NA        0.00        0.00
PORTFOLIO RECOVERY                  Uns        633.00        NA             NA        0.00        0.00
THE AFFILIATED GROUP                Uns        375.00        NA             NA        0.00        0.00
TORRES CREDIT SERVICES              Uns        936.00        NA             NA        0.00        0.00
UNIVERSITY OF PHOENIX               Uns        220.00        NA             NA        0.00        0.00
WEBBNK / FSTR                       Uns        363.00        NA             NA        0.00        0.00
WINNEBAGO COUNTY CIRCUIT            Uns        180.00        NA             NA        0.00        0.00
R & J PROPERTIES                    Uns          0.00        NA             NA        0.00        0.00
SFC                                 Uns          0.00     471.58         471.58       0.00        0.00
NICOR GAS                           Uns          0.00   1,089.27       1,089.27       0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 17-81382      Doc 27       Filed 11/16/18 Entered 11/16/18 13:35:37   Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                       Claim      Claim      Claim   Principal   Interest
Name                                Class   Scheduled   Asserted   Allowed       Paid       Paid
COMMONWEALTH EDISON CO              Uns          0.00    936.47     936.47       0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 17-81382      Doc 27       Filed 11/16/18 Entered 11/16/18 13:35:37    Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal          Interest
                                               Allowed           Paid               Paid
Secured Payments:
      Mortgage Ongoing                              $ 0.00           $ 0.00               $ 0.00
      Mortgage Arrearage                            $ 0.00           $ 0.00               $ 0.00
      Debt Secured by Vehicle                       $ 0.00           $ 0.00               $ 0.00
      All Other Secured                             $ 0.00           $ 0.00               $ 0.00
TOTAL SECURED:                                      $ 0.00           $ 0.00               $ 0.00

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00               $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00               $ 0.00
        All Other Priority                          $ 0.00           $ 0.00               $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00               $ 0.00

GENERAL UNSECURED PAYMENTS:                     $ 5,453.00           $ 0.00               $ 0.00



Disbursements:

       Expenses of Administration                $ 875.00
       Disbursements to Creditors                   $ 0.00

TOTAL DISBURSEMENTS:                                               $ 875.00




UST Form 101-13-FR-S (9/1/2009)
  Case 17-81382        Doc 27      Filed 11/16/18 Entered 11/16/18 13:35:37               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 11/15/2018                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
